Citation Nr: 1003426	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  93-06 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Octavio A. Diaz-Negron, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from February 1952 to November 
1956.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a decision of 
the VA Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  In October 1982, the Board denied the Veteran's 
claim of service connection for depressive neurosis.  

The Veteran attempted to reopen the claim.  He was afforded a 
personal hearing at the RO in June 1997.  The transcript is 
of record.

The Board declined to reopen the claim of entitlement to 
service connection for depressive neurosis, and denied 
service connection for PTSD in a decision dated in September 
1998.  The Veteran appealed to United States Court of Appeals 
for Veterans Claims (Court).  The Court vacated the Board's 
September 1998 decision in a September 1998 Order, and 
remanded the case to the Board for compliance with the 
instructions in the Joint Motion preceding the Order.  The 
Board remanded the case in June 2000, October 2002, May 2004, 
July 2006 and October 2007.  

By rating decision in March 2008, the RO granted service 
connection for depressive neurosis, evaluated as 30 percent 
disabling from May 20, 2002.  The Veteran still seeks service 
connection for PTSD.  Although the RO considered the grant of 
service connection for depressive neurosis to resolve all 
psychiatric claims, the Board disagrees.  To the extent that 
the claimed PTSD might involve symptomatology distinct from 
that manifested due to depressive disorder, a grant of 
service connection for PTSD could potentially yield her a 
higher disability rating.  Thus, the PTSD claim remains in 
appellate status.  

In correspondence dated in February 2009 and September 2009, 
the appellant requests a total rating for service-connected 
disability.  This matter is referred to the RO for further 
consideration.

Following review of the record, the case is REMANDED to the 
RO for further development.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

The Board observes that following the most recent 
supplemental statement of the case in March 2008, additional 
evidence was received, consisting of VA outpatient clinic 
notes dated between July 2007 and May 2008 showing treatment 
for PTSD.  These clinical data have not heretofore been 
considered in the adjudication of this case.  Neither the 
Veteran nor her representative has waived consideration of 
this particular evidence by the agency of original 
jurisdiction (it appears that only consideration of private 
hospital records was waived in a February 2009 
communication). Under the circumstances, the Board cannot 
consider this evidence in the first instance and must remand 
this matter to the RO for a supplemental statement of the 
case. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2009).  .

Additionally, the cited VA outpatient clinic records indicate 
that the Veteran would receive future treatment, and noted in 
November 2007 that he was a PTSD clinic referral.  VA 
outpatient dating through May 19, 2008, are of record.  The 
claims folder thus indicates that further and potentially 
relevant evidence in support of the Veteran's claim for PTSD 
may exist or could be obtained from a VA facility.  
Therefore, VA mental health clinic treatment records dating 
from May 20, 2008 should be retrieved and associated with the 
claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  VA mental health clinic treatment 
records dating from May 19, 2008, through 
the present should be retrieved and 
associated with the claims folder.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The purpose of this REMAND is to accord the Veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the Veteran until he 
is notified. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


4

